PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida In*898dustrial Commission bearing date October 7, 1963.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition and cross-petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law. The petition and cross-petition are therefore denied.
DREW, C. J., and THOMAS, ROBERTS,' O’CONNELL and CALDWELL, JJ., concur.